Dear Senator Greene:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  You raise the following issue for our review:
     "Is an employee of a city or parish school board required to undergo training to perform catheterization on students pursuant to Act 1048
of 1990?"
Act 1048 of 1990 added the provisions of LSA-R.S. 17:435, which state, in pertinent part:
     "The registered nurse or licensed medical physician shall train at least two employees to catheterize the specific child in his educational setting. . . ."  LSA-R.S. 17:435(A)(2).
The use of the word "shall" indicates the training of at least two employees is mandatory.  However, the statute does not set forth the selection process determining which two employees will be assigned this responsibility. Further, the question of whether every city or school board employee is required to participate in the training process is a function of the employee and employer relationship.  The individual's job description or employment contract governs this situation and should be reviewed to determine whether this duty may be assigned a particular employee.
Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0147E